Citation Nr: 0818706	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of the distal 
phalanges of the left ring and long fingers as secondary to 
service-connected residuals of left hand fibrolipoma removal.  

2.  Entitlement to a compensable rating for left hand 
fibrolipoma removal scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In April 2008, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Montgomery RO.  A transcript of the hearing is of record.

In a December 2004 rating decision, entitlement to service 
connection for left ulnar neuropathy was granted and an 
initial disability evaluation of 20 percent was assigned, 
effective January 29, 2003.  The veteran has not initiated an 
appeal with respect to this initial rating, therefore, it is 
not before the Board.

The issue of entitlement to a compensable rating for left 
hand fibrolipoma removal scar is addressed in the remand the 
follows the order section of this decision.

In April 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claim on the merits. See 38 
C.F.R. § 20.1304 (2007).


FINDING OF FACT

Loss of the distal phalanges of the left ring and long 
fingers is due to service-connected residuals of left hand 
fibrolipoma removal. 
CONCLUSION OF LAW

Loss of the distal phalanges of the left ring and long 
fingers is the result of the residuals of a left hand 
fibrolipoma removal.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the veteran's claim for entitlement to service 
connection, further assistance is unnecessary to aid the 
veteran in substantiating this claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).   

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that his left ring and long fingers were 
amputated during an industrial accident in 1978 as a result 
of residual hand numbness and weakness stemming from his in-
service removal of a left hand fibrolipoma.  

Service records establish that the veteran had a tumor 
removed from his left hand in August 1945.  The examination 
report for separation in August 1946 indicates that the 
veteran experienced pain in his left palm upon heavy-lifting.

On VA examination in October 2004, the veteran reported that 
he had numbness, decreased sensation, tingling and weakness 
of grip in the left hand, involving the 4th and 5th digits, 
which he indicated he had since reception of a fatty tumor 
during the war in 1942.  It was also noted that the distal 
phalanges of the 3rd and 4th fingers were amputated in 1978 
following an accident.  The impression included left ulnar 
neuropathy secondary to surgical trauma.

There is additional private  medical evidence of record, 
including several statements from the veteran's private 
physician, establishes that the veteran has experienced 
residuals of his left hand fibrolipoma removal including 
atrophy of the muscles of his left hand, weakness in grip, 
decreased functional use of the hand, and ulnar neuropathy 
with loss of muscle power.  The veteran testified at his 
April 2008 hearing that the loss of his fingers in a 1978 
industrial accident was the result of his left hand's 
weakened strength, grip, and sensory loss.  The Board finds 
that the veteran's statements are credible and notes that the 
veteran is competent to report the occurrence of symptoms 
such as numbness and weakened grip of his left hand.  Layno, 
6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 
398, 405 (1995).  

The Board finds that the medical evidence combined with the 
veteran's credible testified supports the veteran's claim for 
service connection.  There is medical evidence indicating 
that the veteran has weakness and numbness of his left hand, 
and credible evidence that these symptoms were present from 
the time of the initial surgery on the left hand and caused 
the injury resulting in amputation of the fingers.  As 
veteran's amputation of the ring and long fingers of the left 
hand are the result of his service-connected residuals of a 
left hand fibrolipoma removal, service connection on a 
secondary disability rating is warranted.  


ORDER

Entitlement to service connection for loss of the distal 
phalanges of the left ring and long fingers as secondary to 
service-connected residuals of left hand fibrolipoma removal 
is granted.  


REMAND

During his April 2008 Board hearing, the veteran testified 
that his left hand fibrolipoma removal scar had worsened 
since his last VA examination, specifically, that it was 
painful to the touch and has resulted in muscle damage.  The 
Board notes that the veteran's most recent VA examination was 
conducted in October 2004, more than three years ago.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board finds that upon remand the 
veteran should be afforded an additional VA examination to 
determine the current severity of his service-connected left 
hand fibrolipoma removal scar.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Provide a VA examination to the 
veteran in order to evaluate the severity 
of any scar residuals of a left hand 
fibrolipoma removal.

The claims folder, including a copy of 
this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  The examiner should complete 
all relevant inquiries on the examination 
worksheet.

The examiner should determine whether the 
veteran's scar is unstable, tender or 
painful, is associated with underlying 
soft tissue damage, or results in any 
limitation of motion.  If so, the 
examiner should state whether the scar 
results in any loss of power, weakness, 
lowered threshold of fatigue, pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should also determine whether the 
veteran's scar results in any muscle 
damage to the left hand.  

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


